Citation Nr: 0728822	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  00-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for residuals of a 
back injury.  

In February 2001, the Board remanded the case so the 
appellant could testify at a hearing before a Veterans Law 
Judge.  In May 2001, the appellant testified at a hearing 
before a Veterans Law Judge; a transcript of the hearing is 
of record.  In light of that testimony, the Board in August 
2001 remanded the case for further development. While on 
remand, the appellant again asked to testify at a hearing 
before a Veterans Law Judge.  He testified at another hearing 
in November 2004 before another Veterans Law Judge; that 
transcript is also part of the record.  In February 2005, the 
Board remanded the case for further development.  In October 
2006, the Board sent the veteran a letter notifying him that 
the judge who presided over his November 2004 hearing was no 
longer with the Board, and gave him an opportunity to have 
another hearing in front of the judge who would participate 
in the decision made on appeal.  The veteran chose to have 
another hearing, and the case was remanded again in November 
2006 so that the appellant could testify in front of the 
undersigned Veteran's Law Judge.  In July 2007, the veteran 
testified at a videoconference hearing in front of the 
undersigned Veteran's Law Judge; the transcript of that 
hearing has been associated with the record and the case is 
again before the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing the veteran's 
residuals of a low back injury are related to service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
(2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, August 2001, April 2005, March 2006 and August 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Certain service medical records, VA medical records and 
examination reports, non-VA medical records, Social Security 
Administration (SSA) records, transcripts of the veteran's 
hearings and lay statements have been associated with the 
record.  

In his hearings, the veteran contends he was in a jeep 
accident in Korea in 1981 or 1982 that injured his low back 
and that he was treated at the 8th Army Hospital; however 
there are no service medical records reflecting this 
treatment.  VA has made repeated attempts to obtain service 
medical records reflecting the treatment the veteran asserts 
he received.  

VA received some of the veteran's service medical and dental 
records from Fort Stewart, Georgia, in April 1983.  In August 
2001, April 2002, August 2002 and April 2004, VA submitted 
requests to Fort Stewart for any missing records, and in 
January 2003, February 2003 and April 2004, VA received 
responses from Fort Stewart indicating that they were unable 
to locate any more records.  

VA contacted the National Personnel Records Center (NPRC) for 
any missing records and received a response in October 2001 
that all records had been sent.  The February 2005 Board 
remand instructed VA to again contact the NPRC to 
specifically inquire about records from the 8th Army 
Hospital, which are stored separately from service medical 
records.  The request was made and NPRC responded that a 
search was conducted in Seoul, Korea but no records were 
found.  Records from 1983 were found at the Winn Army 
Community Hospital at Fort Stewart, Gerogia; however, these 
concerned a foot injury and did not reflect any treatment for 
the veteran's back.  In February 2006, VA again made a 
request to NPRC in an effort to obtain the missing records 
including a detailed description of the events that the 
veteran describes.  Once again, the NPRC responded that there 
were no records reflecting the jeep accident reported by the 
veteran.  

The record contains an April 2007 Formal Finding on the 
Unavailability of Clinical Records at 8th Army Hospital in 
Korea, detailing the attempts by VA to obtain these records 
and stating that there is no evidence of the Jeep accident 
and that no clinical records could be found.  

The veteran has also asserted that he was treated for his 
back disorder at the Tampa, Florida VA medical center (VAMC) 
within a year of his discharge from service.  VA requested 
these records, and in October 2005, received the response 
that there were no records reflecting that the veteran 
received treatment at the Tampa VAMC during that time frame.  

The record contains a May 2007 Formal Finding on the 
Unavailability of Clinical Records at the VAMC Tampa, 
detailing the attempts by VA to obtain these records and 
stating that these records are  unavailable for review, that 
all efforts to obtain the needed information have been 
exhausted and that further attempts would be futile.  

The Board observes that VA has made several attempts to 
locate the veteran's records and that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).



Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has a back disorder which is a 
result of a jeep accident that occurred in Korea while he was 
in service, and it therefore should be service-connected.  

Service medical records do not reflect an injury to the back 
or a diagnosis of a back disorder.  The veteran's separation 
Reports of Medical Examination and History are part of the 
record.  In his Report of Medical History, the veteran 
indicated that he did not have recurrent back pain and did 
not indicate any back problems.  In his Report of Medical 
Examination, the examiner indicated that the veteran had a 
normal spine and did not provide any indication that the 
veteran had residuals from a spine injury or any other back 
problems.  The veteran was discharged in April 1983.

Private medical records from September 1986 reflect that the 
veteran was in an industrial accident where a large piece of 
iron building material fell on him fracturing his left femur 
and right ankle.  Upon admission to a private hospital, the 
veteran gave a history of right hernia repair and bunion 
repair to his left foot, both in 1982, but denied any other 
medical problems.  In September 1986, he underwent a closed 
intramedulary rodding of the left femur and an open reduction 
internal fixation of the right ankle.  

Private medical records in November and December 1986 show 
that that the veteran complained of back pain.  In a December 
1986 private medical record, the veteran reported that he had 
been in an industrial accident three months prior, and that 
he had back pain since the time of the accident and the 
hospitalization.  Upon examination, the private physician 
found that the veteran was tender over the upper lumbar spine 
and had no sciatic notch tenderness, that he could seated leg 
raise to 90 degrees bilaterally, which was negative, that 
there were no motor or sensory deficits and that deep tendon 
reflexes were equal and physiologic bilaterally.  A 
contemporaneous x-ray revealed that the veteran had 
spondylosis of L-3 probably on the right however oblique 
films would have been necessary to rule out bilateral 
involvement.  In addition, there was minimal anterior 
spondylosis on L-3 and L-4, but otherwise, no abnormalities 
were seen.  There were sclerotic edges on the spondolosis 
which did not appear to be a post-traumatic type but instead 
appeared to be a developmental type.  The physician 
instructed that he would see the veteran again six weeks 
following the visit.  The veteran was started on physical 
therapy.  

A February 1987 medical record shows that the veteran was 
still complaining of back pain, and that his bone scan 
revealed multiple fractures in his lower extremities but did 
not show any uptake in his lumbar spine and that his L3-4 
spondylosis was old as expected.  

A May 1987 computed tomography (CT) scan of his lumbar spine 
revealed disc protrusions at L3-4 and L4-5 with slight 
impression upon the thecal sac anteriorly at this level.  A 
contemporaneous magnetic resonance imaging (MRI) report 
showed degenerative disc disease at L3-4 and L4-5 in 
associated posterior midline protrusion.  An April 1988  
medical record reflects that the veteran discontinued 
physical therapy because it was too painful for him.  

A May 1988 private medical record reflects the veteran's 
complaints of low back pain which he reported was a work-
related injury which took place in September 1986.  He stated 
that he had not had any previous spine injury, and that the 
pain began right after the September 1986 injury.

Worker's compensation records from March 1996 reflect that 
the veteran injured his lower back when he lifted a bale of 
hay.  He reported that it hurt to walk, bend and sit and that 
he felt sharp pain.  An x-ray report reflected an impression 
of lumbar spondylosis, bilateral L3 spondylosis with grade I 
L3 on L4 spondylolisthesis.  The veteran was diagnosed with a 
lumbar sprain with muscle spasm.  

A private examiner in April 1996 noted that the veteran gave 
three different stories regarding how he injured his back.  
First, he indicated that he had lifted a wet bale of hay and 
had injured his low back, second, he indicated that his back 
pain had an onset two weeks prior to lifting the bale of hay, 
and third, he indicated he had low back pain for three 
months.  It was noted that the veteran's low back sprain was 
work related and he was put on light duty.  A May 1996 MRI of 
the lumbar spine revealed ample amounts of dorsal epidural 
fat at L3 and below and disc bulges at L3-4 and L4-5 with 
mild canal stenosis at L3-4.  

July 1996 private medical records show that the veteran 
underwent an L3-4 and L4-5 lumbar fusion with right iliac 
bone graft and implantation of an EBI stimulator.  The 
veteran gave a history of chronic low back pain since 1990 
with recurrent injuries in 1993 and 1994 and most recently in 
March 1996, requiring the orthopedic surgery.  

Private medical records through 1997 reflect follow-up 
treatment of the veteran's back. Throughout this time, the 
veteran continued to report pain.  December1996 and January 
1997 records reflect the examiner's notations that he could 
not find an etiology for the veteran's continued pain.  In a 
February 1997 private consultation report, a private examiner 
noted that the veteran had a solid fusion with no movement on 
the lateral bending films with no movement of the implants 
noted; however the veteran continued to complain of ongoing 
pain of the lower back radiating down both thighs and both 
feet with intermittent numbness.  The examiner stated that it 
was difficult to state where the pain was coming from and he 
recommended a differential epidural block.  The record 
reflects the veteran received ongoing treatment for his back 
pain.  A December 1997 private physician's evaluation 
reflected the veteran's reports that he injured his back in 
1990 and again about three to four years prior to the 
evaluation.  The impression was chronic low back pain 
syndrome and bilateral L3 spondylosis sponylolisthesis, 
status post fusion.  

A June 1998 consultation report reflects diagnoses of low 
back pain, bilateral lumbar radiculopathy, post laminectomy 
pain syndrome, status post work related injury of March 1996, 
status post fusion with hardware and bone stimulus in July 
1996.

An April 2002 VA spine examination report reflects the 
examiner's assessment that the veteran likely suffered a 
lumbar strain in the military as a result of a motor vehicle 
accident.  The veteran had  a baseline congenital condition 
including an L3 spondylosis with a grade 1 spondylolisthesis 
causing some minimal stenosis and slight slippage in the 
spine.  The examiner noted that spine surgeons in 1996 
recommended that that patient not have surgery; but that the 
veteran found one that did recommend surgery and underwent a 
lumbar fusion between L3-5 with iliac crest bone grafting.  
The examiner observed that it appeared that the veteran's 
fusion was probably although not definitely taken based on 
the x-rays.  It also appeared that several of the pedicle 
screws were outside of their expected confines.  At the time 
of the examination, the veteran's level of pain was 
relatively severe rating in 8 on a scale of 10.  The examiner 
reported that the veteran's strength was quite good but his 
range of motion was somewhat diminished when compared to 
normal.  The veteran was slightly fatigable at times of 
flare-ups, and his pain and range of motion likely worsened 
15 to 20 percent based upon questions asked of the veteran.  
The examiner opined that the etiology of the veteran's back 
disability was multiple.  The first contributing factor which 
was correctable was the veteran's weight, which was clearly 
well in excess of what would be expected.  The second factor 
was the veteran's lumbar strain, which he likely suffered as 
a result of the jeep accident.  The third difficulty is the 
spondylolysis with the sponyslolisthesis, which is a 
congenital problem unrelated to any traumatic episodes which 
may have occurred 20 years prior.  The fourth contributing 
factor was the fact that the veteran underwent a large lumbar 
fusion.  The examiner concluded that all of these components 
have equal responsibility for the veteran's current 
condition. The examiner went on to state that he did not 
believe that the patient's current back disorder was related 
to his military service, and that the prompting factor that 
got the patient this operation was a congenital problem 
including the L3 spondylosis and not anything that occurred 
in 1982 and in Korea.

A January 2003 report from an initial office visit to a 
private physician shows that the veteran had low back pain 
radiating down the left leg.  The assessment was low back 
pain, post-laminectomy syndrome and possible scar formation.  
Private medical records reflect that the veteran was 
undergoing treatment for his low back disorder throughout 
2003 through 2005.  

The Board notes that the veteran has had ongoing back 
problems, however, there is no competent medical evidence in 
the claims file that provides a nexus between the veteran's 
current back problems and his time in active duty.  The 
veteran's separation reports of Medical Examination and 
History contain no indication that the veteran had an in-
service back problem.  When the veteran was hospitalized as a 
result of an industrial accident in 1986, he gave a history 
of right hernia repair and bunion repair to his left foot, 
but denied any other medical problems.  When he had follow-up 
treatment in December 1986, he stated that his back problems 
had started with the work-related injury and hospitalization.  
At the time of his 1996 work-related back injury, he gave 
several scenarios concerning when his back pain began, 
including that it began in relation to lifting a wet bale of 
hay, and that it originally began in 1990 and that he had re-
injured it three to four years later.  

With the exception of the VA examiner, none of the other 
physician's treating the veteran link his back disorder to 
his time in service.  At most, the February 1987 examiner 
observed that the veteran's L3-4 spondylosis was old as 
expected; however, the examiner did not opine that this began 
during his time in service.  Regarding the VA examiner's 
opinion that the veteran's lumbar strain which he likely 
suffered as a result of the jeep accident is a contributing 
factor to his current back problems, this is based upon 
speculation after hearing the veteran's self-reported history 
that his back problems began in service, which he had not 
reported to any other examiner.  It is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
is not bound to accept medical opinions or conclusions which 
are based on a history supplied by the appellant, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  While the record does 
not contain all of the veteran's service medical records, his 
separation Reports of Medical History and Examination are 
part of the record and do not contain any indications of in-
service back problems or a diagnosis of a back disorder.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The veteran has claimed that his back disorder began in 
service.  In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder, rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a lower back 
disorder is denied.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).	



ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


